Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 09/24/2021.

Claim Status
Claims 1, 5, 6, 9, 10, 17, 20, and 23 have been amended. Claims 16, 19, and 22 have been canceled. Claims 1-12, 17, 18, 20, 21 and 23 remain pending and are ready for examination.
 
Response to Arguments
Applicant’s arguments filed on 09/24/2021 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Byungcheon (KR20130120866A, a machine translation) discloses receiving an operation schedule information (including operating time, load ratio, rated capacity, etc.) for a plurality of refrigerators currently managed by an administrator, using the monitoring information obtained by monitoring the refrigerator system in real time, the second control value is corrected to set 
Matsuoka (US20150161515) discloses various remote computing facilities including cloud- computing facilities through cloud-computing servers, and the remote system receives and stores the operation data, and adjusting intelligent-controller settings, and return & repeat.
King (US20040050075A1) discloses refrigerators, freezers, chillers, and other appliances to be applied to, and controlling a temperature of the refrigerator for a first prediction unit period that is shorter than the learning unit period, by lowering the storage compartment temperature to the normal operation temperature at an appropriate time prior to the retail store opening, in the second week the seven day pattern learned from the first week is verified… predetermined period, such as 1.5 hours before the store opens, where the 7 day period is the learning interval, and the 1.5 hrs is the prediction period), and records activity data such as door openings.
Hirata (JPH0526555A) discloses cooling operation control device where the door releasing time of a user in reference to an elapse of time is studied in order to perform pre-cooling. The compressor is forcibly operated before a predetermined time when the door opening time becomes a predetermined value or more.

Allowable Subject Matter
Claims 1, 6, and 10 are allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 6, and 10 require: “ wherein the operation data comprise at least one of: data representing one or more operation modes performed by the refrigerator, or data representing whether or not the refrigerator has performed a load response, wherein the time data comprise at least one of: based on a number of an accumulated time data for the unit time period being greater than a predetermined value that represents a frequency of accumulating data, applying a weight to the accumulated time data in combination with the  It would not be obvious to use the teachings from Byungcheon, Matsuoka, King, and/or Hirata to result to the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117